Citation Nr: 1224478	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.   Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to April 1971 and from September 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, inter alia, granted service connection and assigned a noncompensable rating for bilateral hearing loss, effective February 21, 2007 and denied service connection for PTSD.

During this appeal, jurisdiction of these claims was transferred to the RO in Louisville, Kentucky.

In his substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a January 2009 statement, the Veteran withdrew his request and indicated that he wanted his case be forwarded to the Board for a decision.  Therefore, his request for a Board hearing is deemed to be withdrawn. See 38 C.F.R. § 20.702 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

I.  Service Connection

The Veteran contends that he has PTSD related to his active service in the Republic of Vietnam.  Specifically, he contends that he was exposed to rocket and mortar fire attacks in An Khe at Camp Radcliffe between April and May 1970 while assigned to the HHC 20th Combat Engineers.  He also contends that he witnessed soldiers in the Army of the Republic of Vietnam (ARVN) shooting the beheaded corpse of a young boy that was hanging from a tree.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran originally filed his claim in February 2007, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board. 

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran's service personnel records reflect a military occupational specialty of crane operator, but do not show that the Veteran served in combat.  While the RO did not attempt to verify the stressor involving the young boy, it did attempt to verify the stressors involving the alleged rocket and fire mortar attacks.

In this regard, in a February 2008 statement, the Veteran he reported that he was deployed to Vietnam around April or May 1970 and flew into Cam Ranh Bay where he stayed for a couple of days.  He then went to Qui Nhon as part of the 937 Replacement Group and was picked up by members of the 20th Combat Engineers in Pleiku who took him to An Khe and Camp Radcliff.  The Veteran stated that he stayed in a transit hootch that was hit by mortar and sappers.  He stated that one explosion came so close that dirt and debris blew up and his face and caused ringing in his ears.  He also explained that while he was assigned as a 62F30 (crane operator), he also operated other equipment such as front loaders, graders, and bull dozers and rode on a gun wagon that contained a machine gun, grenade launcher, and M-16 rifles.

In a memorandum dated in July 2008, a JSRRC [U.S. Army and Joint Services Records Research Center] records researcher stated that while the RO could not verify that Camp Radcliff was attacked by enemy sappers and mortars during the alleged period, they had no objective evidence placing the Veteran at Camp Radcliff during March or April 1970.  However, the RO stated that after reviewing the MSR from Qui Nhon to Camp Holloway, Pleiku, it is plausible that the Veteran could have stayed at Camp Radcliff overnight since "QL 19" would have taken the Veteran through the Camp Radcliff area prior to arriving at Camp Holloway, Pleiku.  The RO also found that the Veteran's statement regarding the alleged incident/s is consistent with the Command Histories during April 1970.  However, the RO determined that they could not concede the stressor on any objective evidence of record.

In a memorandum dated in July 2008, a JSRRC Coordinator made a formal finding that the information required to verify the stressful events described by the Veteran was insufficient to send to the JSRRC to research the case.  

Given the findings made by the JSRRC Researcher, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed stressor of experiencing mortar attacks-which is clearly related to the Veteran's fear of hostile military activity-appears to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that this alleged stressor involving those attacks occurred.

Review of the Veteran's STRs shows that a March 1969 report reflects that after his wife left him, the Veteran attempted to commit suicide.  At that time, he also provided a history of financial and personal problems at home.  The impression was immaturity.  A September 1972 report of medical history reflects a history of nervousness.

VA treatment records include a March 2007 report that reflects the Veteran's complaint of sleep problems since his service and a diagnosis of anxiety.  A June 2007 report reflects a diagnosis of PTSD, chronic and severe.  The Veteran underwent a psychodiagnostic interview in July 2007 at which time it was noted that while stationed with the 20th Combat Engineers they were attacked by mortars in An Khe.  As a result, he had sleep problems and was scared.  He also recalled being in on a "war wagon" in a convoy near Plei Ku that was hit and he thought "it was over."  He also witnessed ARVNs shooting at the corpse of a young boy hanging from a tree and had nightmares that the boy was his son.  Following the interview, he was diagnosed with PTSD.  A July 2007 PCT treatment plan report indicates that a VA psychologist diagnosed PTSD related to the Veteran's service.  A March 2008 primary care note includes diagnoses of PTSD and anxiety disorder, NOS.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.  While a VA psychologist diagnosed PTSD related to his service, the psychologist has not specifically related the Veteran's PTSD to his claimed stressor involving the mortar attacks in March and April 1970.  Thus, it does not appear that this VA psychiatrist necessarily relied upon this specific claimed stressor in diagnosing and treating the Veteran for PTSD and indicating that it was "service related."  The Board finds that a VA compensation examination and opinion are needed to determine whether the stressor mentioned is adequate to support this PTSD diagnosis and its relationship to the claimed stressors. 

Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

II.  Increased Rating Claim

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court further noted that the VA examiner is not required to read the Veteran's mind.  Id., citing Cintron v. West, 13 Vet. App. 251, 259 (1999).  Therefore, this information can be elicited by the examiner from the Veteran. 

A review of the record shows that the Veteran was afforded a VA audiological examination in November 2007.  However, a review of the audiological examination report shows that there is no mention of the functional effects caused by the Veteran's bilateral hearing loss disability.  Therefore, the VA audiological examination report is inadequate and the Board finds that the Veteran should be afforded a new VA audiological examination to accurately determine the current level of severity of all impairment resulting from the Veteran's bilateral hearing loss disability, to include the functional effects.

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through July 2008.  However, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since July 2008.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination by a VA psychologist or psychiatrist to determine the nature and etiology of any curren psychiatric disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folder, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD that is consistent with the criteria outlined in the DSM-IV.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s) is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304 (f)(3).

The examiner should also provide an opinion with respect to each currently present psychiatric disorder, other than PTSD, as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.

A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.
   
If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Then, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected bilateral hearing loss.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All pertinent clinical findings should be set forth in a written report, to specifically include the functional effects caused by the Veteran's hearing disability.  The RO should ensure that the examiner provides all information required for rating purposes.
Information regarding the functional effects caused by the Veteran's hearing disability can be elicited from the Veteran.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected bilateral hearing loss on his ability to work.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the October 2008 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

